Citation Nr: 0528421	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Pedro A. Fuentes Rivera, 
Attorney


ATTORNEY FOR THE BOARD

M. Riley, Law Clerk






INTRODUCTION

The veteran served on active duty from June 1957 to October 
1957.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2003 the Board granted 
reopening of the veteran's claim for service connection for 
psychiatric disability and remanded the reopened claim to the 
RO for further action.  


FINDING OF FACT

A chronic acquired psychiatric disorder was not present at 
the time of the veteran's discharge from service, was not 
manifest within one year following his separation from active 
duty, and is not etiologically related to his military 
service.


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of a 
psychosis during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131,1137 (West 2002); 38 C.F.R. §§ 
3.303,3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  

With respect to the veteran's reopened claim, the record 
reflects that the RO provided the appellant with the notice 
required under the VCAA by letter mailed in April 2004.  
Although the RO did not specifically request the appellant to 
submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession..  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the RO has obtained 
available service medical records and post-service treatment 
records.  Neither the veteran nor his representative has 
identified any available, outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence.  In this regard, the 
Board notes that, although requested to do so, the veteran 
has failed to provide the authorization necessary for VA to 
obtain some of his private treatment records.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

Although complete VCAA notice was not provided before the 
RO's initial adjudication of the veteran's reopened claim, 
the RO did readjudicate the reopened claim following the 
provision of the required notice and the completion of all 
indicated development of the record.  There is no indication 
or reason to believe that the ultimate decision of the RO on 
the merits of this claim would have been different had the 
claim not been initially adjudicated prior to the provision 
of the required notice.  Therefore, in the Board's opinion, 
any procedural errors in the RO's development and 
consideration of this claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Service connection may also be granted on a presumptive basis 
for apsychosis if it is manifested to a compensable degree 
within one year after the veteran's separation from on active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
his psychiatric disability because it originated while he was 
serving on active duty.  The Board notes the veteran's 
service medical records were damaged by the fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  The available records show no evidence of 
a psychiatric disorder.

Post-service medical records, dated from 1994 to present, 
show the veteran currently has an acquired psychiatric 
disorder.  While the Board notes an August 1994 statement 
from Dr. A. M. Portalatin mentions treatment since 1970 for a 
neurotic disorder, treatment records prior to 1994 are not 
associated with the claims folder.  The RO requested 
treatment records from Dr. Portalatin in 1995, however, no 
response is of record.  In April 2004 the RO asked the 
veteran to execute an authorization for the release of 
psychiatric treatment records from Dr. Portalatin and Dr. 
Rosa A. Coca Rivera; however, the veteran did not provide the 
requested documentation to allow VA to obtain the records.  

The Board notes there are conflicting medical opinions 
regarding whether the veteran's schizophrenia originated 
during active service.  The record includes a August 2002 
statement from Dr. Coca Rivera, an internist, stating the 
veteran's disorder developed, "most probably than not," in 
military service.  However, this opinion appears to be based 
solely on history provided by the veteran.  Therefore, it is 
of limited probative value.  The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history. Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).  The evidence does not show that Dr. Coca Rivera 
reviewed the veteran's service medical records or any other 
related documents which would have enabled her to form an 
opinion on an independent basis.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  

The Board also notes a February 1995 treatment record from 
the Community Mental Health Center noting the veteran's 
diagnosis of paranoid schizophrenia.  At that time, the 
veteran reported a history of psychiatric problems dating to 
service.  However, evidence simply recorded by a medical 
examiner, unenhanced by any additional medical comment does 
not constitute competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, this 
recitation of history is not very probative.  The examiner 
did not proffer an opinion as to the etiology of the 
veteran's schizophrenia.

VA examined the veteran in April 2005 and the examining 
psychiatrist, after reviewing the veteran's claims folder, 
opined that the veteran's schizophrenia originated in 1994.  
The examiner further noted there was no evidence in the 
claims folder of any psychiatric symptom, psychiatric 
diagnosis, or treatment for a psychiatric condition while the 
veteran was in service or within one year following his 
service discharge.  The examiner concluded the veteran's 
current schizophrenia was not due to, or the result of, a 
service event, injury, or disease.

In weighing the evidence, the Board places greater probative 
value on the report of the April 2005 VA examination.  This 
examination included a thorough review of the veteran's 
claims folder and medical history, was conducted by a 
psychiatrist rather than an internist, and included a 
comprehensive psychiatric evaluation of the veteran.  

Accordingly, the Board concludes that a chronic acquired 
psychiatric disorder was not present in service, a psychosis 
was not manifested within one year of the veteran's discharge 
from service, and the veteran's current psychiatric 
disability is not etiologically related to service.  In so 
concluding, the Board has considered the benefit-of-the-doubt 
doctrine, but has determined that it is not applicable to the 
veteran's claim because the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for psychiatric disability 
is denied.



____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals



 Department of Veterans Affairs


